Citation Nr: 1702789	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  98-07 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability manifested by jaundice, including hepatitis and cirrhosis of the liver.

2.  Entitlement to service connection for a liver disorder, classified as Gilbert's syndrome/disease with hyperbilirubinemia.

3.  Entitlement to service connection for a disability manifested by dizziness or fatigue.



ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from June 1979, April 1998, and January 1999 rating decisions issued by the RO that, in pertinent part, denied the Veteran's claims for service connection for the disabilities at issue. 

This case has a lengthy, complex procedural history, some of which is discussed herein.  Most recently, the Board, in a November 2012 decision, denied the claims for service connection for a disability manifested by jaundice, including hepatitis and cirrhosis of the liver, a chronic liver disorder, classified as Gilbert's syndrome/disease with hyperbilirubinemia and a disability manifested by dizziness and fatigue.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) which, by a memorandum decision issued in October 2013, vacated the Board's November 2012 determination, and remanded the appeal to the Board for further review.  In March 2014, the Board remanded for a VA medical opinion, consistent with the October 2013 memorandum decision.  In May 2016, the Board requested a specialist opinion from a VA gastroenterologist.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claims.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

The Veteran is not shown to have a liver disorder, including hepatitis, cirrhosis, and Gilbert's Syndrome, or a disorder manifested by dizziness or fatigue, that is causally related to his period of active military service, and neither cirrhosis of the liver nor any chronic disease manifested within the one year presumptive period.

CONCLUSION OF LAW

The Veteran is not shown to have a disability manifested by liver disease, including hepatitis, cirrhosis, and Gilbert's Syndrome, or dizziness or fatigue due to disease or injury that was incurred in or aggravated by service, and such disability may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159 (b) (2015).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a May 2010 letter issued subsequent to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The Veteran was also advised in the May 2010 letter of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  March 2011 and March 2012 supplemental Statements of the Case (SSOC) reflect readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect). 

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA treatment records and examination reports and a VHA medical expert opinion report.

The Board notes that, pursuant to the Board's March 2014 remand directives, VA attempted to schedule the Veteran for a VA examination to answer the pertinent medical questions in this appeal.  However, the Veteran reported that he would not attend a VA examination.  See December 2015 Report of General Information.  Thus, the RO attempted to comply with March 2014 remand directives, but, due to no fault of the RO, the Veteran thwarted its ability to comply with the remand directives.  In these circumstances, the Court has held that the duty to assist is satisfied.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street");

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 
 
Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Cirrhosis of the liver is a chronic disease.  38 U.S.C.A. § 1101(3); 38 C.F.R. § 3.309(a).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303 (d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The service treatment records do not document any complaints, findings or diagnoses pertaining to a chronic liver disorder, including jaundice, hepatitis, cirrhosis, Gilbert's syndrome, hyperbilirubinemia or any chronic disability manifested by dizziness or fatigue.  However, post service treatment records do include references to liver-related issues, including diagnoses of hepatitis, Gilbert's syndrome, cirrhosis and various other noted liver abnormalities.  

In an August 2004 VA examination, the Veteran was diagnosed with nonspecific hepatitis by liver biopsy and vertigo/dizziness.  The examiner opined that it was more likely than not that the Veteran got hepatitis B while in service; however, the Veteran did not have any current manifestations of a liver disorder.  The examiner also opined that the Veteran's episodic dizziness/vertigo was as likely as not related to the Veteran's liver disease.  Significantly, however, an October 2004 addendum opinion clarified that the Veteran had hepatitis B but no longer had active disease and did not have any residual liver disease as a result.  The additional opinion explained that the Gilbert's disease was congenital, existing prior to the Veteran's military service and not aggravated by service.  Finally, the opinion that the dizziness was likely related to hepatitis was an error in dictation and should have read dizziness was not related to the Veteran's hepatitis.

A May 2005 VA examination report found that the Veteran did have hepatitis B in the past but presently had no active hepatitis B infection.  Further, the Veteran was not jaundiced and liver function tests were within normal limits and inconsistent with any previous history of Gilbert's disease.  Additionally, the Veteran did not have any dizziness/tinnitus related to his liver disease.  An October 2005 VA examination confirmed these findings.

In a July 2011 VA examination, the Veteran was diagnosed with status post hepatitis B infection with no active hepatitis.  The examiner reported that liver function studies dating back to 1997 were normal.  The examiner commented that the Veteran did not have any evidence of active hepatitis; documentation in the claims file showed that the previous hepatitis B infection had resolved.  Further the examiner noted that a diagnosis of Gilbert's disease had been considered but ruled out by an overnight fasting test.  The examiner explained that even if the Veteran had Gilbert's disease it was a benign condition with essentially no clinical significance and would not be service related because it was a congenital disease.  The examiner observed that a recent liver sonogram was consistent with mild fatty infiltration of the liver (per the radiologist's interpretation); however, this would not be secondary to a liver condition that the Veteran had in the service since the liver biopsy at that time showed no fatty changes.

The examiner found that the Veteran's lightheadedness was attributable to postural hypotension and was most likely related to his antihypertensive medications.  The examiner stated that the Veteran did not meet the criteria for a diagnosis of chronic fatigue syndrome and found that the complained of fatigue was likely related to his poor sleep due to the noise in his neighborhood.  The examiner concluded that based on the present clinical documentation the Veteran did not have a chronic liver disorder that had its onset during his active duty service period.  A July 2011 VA examination confirmed this conclusion, that since 1997, the Veteran did not have a chronic liver disorder that had its onset during his active duty service period.

In June 2012, the Board requested that a VA medical expert review the claims file to determine whether it was at least as likely as not (e.g., a 50 percent or greater likelihood) that the Veteran now has or previously had, at any time since his discharge from service in June 1977, manifestations of a chronic (continuing) liver disorder, to include hepatitis, cirrhosis of the liver and Gilbert's syndrome or a disability manifested by dizziness or fatigue that had its clinical onset during or as a result of his period of active service with continuity of symptoms since that time. 
The VA medical expert, in an opinion dated July 2012, found no evidence that the Veteran had significant liver disease.  The medical expert noted that the Veteran has experienced mild unconjugated hyperbilirubinemia that was attributable to Gilbert's syndrome; however, the expert explained that Gilbert's syndrome was a hereditary condition associated with mildly impaired bilirubin metabolism that had no clinical significance, did not cause any symptoms and was not disabling.  The expert explained that the Veteran's liver enzymes have been persistently normal and remain normal.  The expert observed that liver biopsy in 1978 showed only minimal inflammation; however, a liver scan was unremarkable and his serum albumin was persistently normal.  The examiner concluded there was nothing in the clinical records to suggest that the Veteran had cirrhosis of the liver or that he was at risk to develop cirrhosis.

The expert acknowledged that the Veteran has evidence of hepatitis B immunity (hepatitis B surface antigen negative with hepatitis B surface antibody positive). The expert explained, however, that could reflect either past hepatitis B infection or hepatitis B vaccination.  In any event it was not associated with symptoms and did not require treatment.  If the Veteran had past hepatitis B infection, there was a small risk that hepatitis B could reactivate in the future if the Veteran were treated with immune suppressing medications; however, that could be prevented easily by concurrent treatment with a direct acting hepatitis B antiviral drug.

The medical expert summarized that there was nothing in the record to suggest that the Veteran has a liver disease that is disabling or would entitle him to compensation. 

In November 2015, the Veteran was scheduled for a VA examination in order to obtain additional medical evidence with objective testing.  VA personnel called the Veteran to ask if he would attend a VA examination.  A report of general information dated December 2015 memorializes the conversation.  The Veteran indicated that VA sabotaged his records; indicating that a decision should be made on the basis of the records as it stands as he was tired of going to exams and then being told that he did not have any problems.  

As the Veteran refused to report for an additional examination, the Board requested another opinion from a specialist.  The opinion, received in July 2016 by the Board, was authored by the practice chief of the Gastroenterology department at the VA Medical Center.  The specialist reiterated the Veteran's history with regard to the Gilbert's syndrome.  The specialist indicated that Gilbert's syndrome does not result in any significant mortality or disability and is relatively common (4 to 16 percent of the American population).  The specialist indicated that at the time of the Veteran's in-service diagnosis, Gilbert's syndrome was primarily a diagnosis of exclusion as the test for this genetic abnormality had not been developed in 1978.  The specialist acknowledged the in-service diagnosis of mild, chronic, nonspecific hepatitis but without any symptoms or disability related to liver dysfunction.  The specialist indicated that the Veteran's positive anti-HBs and negative HBsAg is consistent with resolved hepatitis B which does not result in chronic liver disease or morbidity.  The specialist indicated that the Veteran's complaints of dizziness and fatigue are non-specific and not related to Gilbert's syndrome or the resolved hepatitis B.  The specialist concluded by indicating that the Veteran's Gilbert's syndrome (a genetic syndrome at birth not related to military service) and resolved hepatitis B have not resulted in any current disability.  Additionally, the non-specific hepatitis found on biopsy did not produce any evidence of liver dysfunction, based on laboratory tests and imaging at that time; noting that most cases of non-specific portal hepatitis do not progress to cirrhosis or liver failure.

The above reflects that there are conflicting medical opinions on whether the Veteran has a current disability that is due to disease or injury in service.  The Court has explained the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, in Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013), the Court held that the Board erred in failing to address pre-claim evidence in assessing whether a current disability existed, for purposes of service connection, at the time the claim was filed or during its pendency.  Significantly, in this case, in an October 2004 memorandum decision, the Court found that, while the Veteran had timely appealed the June 1979 rating decision denying service connection for a liver disability, he had not received a statement of the case (SOC).  Consistent with this decision, the Board in March 2005 remanded this claim for issuance of a SOC.  Thus, the claim before the Board is the Veteran's August 1978 claim that was denied in June 1979.  Therefore, if the Veteran has had a disability at any time since August 1978 he has met the current disability requirement.  Moreover, there is no bright line rule prohibiting the Board from considering evidence between the June 1977 separation from service and August 1978 claim.

In considering whether the Veteran has had a disability of the liver during this time period, the Board must consider that a "disability" for the purposes of awarding VA disability benefits is not only a disease or an injury, but also any "other physical or mental defect." 38 U.S.C.A. § 1701(1); Allen v. Brown, 7 Vet. App. 439, 444-45 (1995) (applying definition of disability in section 1701(1) to statutes describing "eligibility for disability compensation for service connected disabilities").  However, VA has found that hyperlipidemia, elevated triglycerides, and elevated cholesterol "are actually laboratory test results, and are not, in and of themselves, disabilities").  See 61 Fed. Reg. 20440, 20445 (May 7, 1996) (supplementary information preceding revisions to criteria for evaluating endocrine system).  Finally, as explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove the existence of disability that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001). 

Based on the above principles, the Board finds that service connection for the claimed liver disorder, including hepatitis, cirrhosis, and Gilbert's Syndrome, or disorder manifested by dizziness or fatigue is not warranted.  As noted, the Court's October 2013 memorandum decision indicated that the prior medical examinations and opinions were not fully adequate.  The Board attempted to remedy this situation by remanding the claim for a new medical examination, but the Veteran declined to appear.  Consequently, the Board requested a VHA medical opinion.  That opinion, received in July 2016, is the most probative of record because the gastroenterologist explained the reasons for his conclusions based on an accurate summary of all of the prior evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  None of the other medical opinions addressed the issues as comprehensively or with as thorough a discussion of the relevant evidence.  In this opinion, the gastroenterologist essentially opined that while there were some laboratory test indications of hepatitis B, the pattern of testing was consistent with resolved hepatitis B and vaccinated patients (although the vaccine was not FDA approved at that time).  He also indicated that the dizziness and fatigue were non-specific and not related to the Gilbert's syndrome or any resolved hepatitis B, and that Gilbert's syndrome and resolved hepatitis B do not result in disability.  Considering this opinion as a whole and in the context of the evidence of record, the Board finds that it reflects that the Veteran has not had disability of the liver at any time during the pendency of the claim or prior that is due to disease or injury in service.  See Monzingo v. Shinseki, 26 Vet. App. 97, 106 (2012) (the fact that the rationale provided by an examiner "did not explicitly lay out the examiner's journey from the facts to a conclusion," did not render the examination inadequate); Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

The Board is aware that in an August 2004 VA examination, the Veteran was diagnosed with nonspecific hepatitis by liver biopsy and vertigo/dizziness and the examiner opined that it was more likely than not that the Veteran got hepatitis B while in service, noting there was no current manifestations of a liver disorder.  However, the gastroenterologist considered this and the other evidence in his opinion.

To the extent that Gilbert's syndrome was characterized as a congenital disability, in the October 2004 VA addendum opinion the examiner explained that the Gilbert's disease was congenital, existing prior to the Veteran's military service and not aggravated by service, the May 2005 and July 2011 VA examination reports suggest that the Veteran did not even have Gilbert's disease, the July 2011 VA examiner explained that even if the Veteran had Gilbert's disease it was a benign condition with essentially no clinical significance and the July 2012 the VA medical expert explained that Gilbert's syndrome was a hereditary condition associated with mildly impaired bilirubin metabolism that had no clinical significance, did not cause any symptoms and was not disabling.  This is consistent with the July 2016 VA specialist's opinion.

Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. §§ 1110, 1131; see also 38 C.F.R. §§ 3.303.  Thus, where, as here, the evidence does not support a finding that the Veteran has at any point had the disability for which service connection is sought or any related disability, entitlement to service connection is not warranted.  The Board notes that '[c]ongenital or developmental defects, refractive error of the eye, personality disorders and mental deficiency as such are not disease or injuries within the meaning of applicable legislation.' 38 C.F.R. § 3.303(c).  See also 38 C.F.R. § 4.127 ("personality disorders are not diseases or injuries for compensation purposes and . . . disability resulting from them may not be service-connected").  Thus, if a disorder is a "defect," a veteran is precluded from receiving disability benefits to compensate him for the effects of that disorder.  Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In contrast, disability benefits may be awarded for congenital diseases.  Quirin, 22 Vet. App. at 394. Generally, a congenital disease, "by its very nature, preexisted the claimant's military service," and service connection for disability due to such disease typically turns on "whether manifestations of the disease in service constituted 'aggravation' of the condition." VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (Oct. 30, 1990).  In determining whether a disorder is disease or defect, the rule is that "a congenital or developmental condition that is progressive in nature-that can worsen over time-is a disease rather than a defect." O'Bryan v. McDonald, 771 F.3d 1376, 1380 (Fed. Cir. 2014).  Here,  however, the evidence reflects that the Gilbert's syndrome did not manifest until after service and, as noted, is not clinically significant or disabling; thus, even if a congenital disease, service connection for Gilbert's syndrome is not warranted.

As to the claim for service connection for a disability manifested by dizziness or fatigue, the Board notes that while an August 2004 VA examination report reflects that the Veteran's episodic dizziness/vertigo was as likely as not related to the Veteran's liver disease, an October 2004 addendum clarified that the dizziness was likely related to hepatitis was an error in dictation and should have read dizziness was not related to the Veteran's hepatitis. 

Further, in the July 2011 VA examination report, the examiner found that the Veteran's lightheadedness was attributable to postural hypotension and most likely related to his antihypertensive medications.  His complained of fatigue was likely related to poor sleep due to the noise in his neighborhood and he did not meet the criteria of a diagnosis of chronic fatigue syndrome.  Service connection is not in effect for hypertension.  Moreover, as noted, the most probative opinion of record, that of the VA gastroenterologist in July 2016, explained that the dizziness and fatigue were non-specific and not related to the Gilbert's syndrome or any resolved hepatitis B. 

The only evidence of record supporting the Veteran's claims is his various lay assertions.  Lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In this case, the Veteran's testimony as to liver-related disorders is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Veteran's statements in this regard are therefore not competent.

Under 38 U.S.C.A. § 5107(a), a claimant has the responsibility to present and support a claim for VA benefits.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  As explained by the Federal Circuit, in order for a veteran to qualify for entitlement to compensation under the pertinent statutes and regulations pertaining to direct service connection, a veteran must prove existence of disability that has resulted from a disease or injury that occurred in service.  See Sanchez-Benitez, 259 F.3d at 1361-1362.  However, the Veteran has offered no competent evidence to support his bare assertion that these disabilities (which have been broadly characterized and considered pursuant to Clemons) resulted from a disease or injury that occurred in service.  As discussed above, the preponderance of the evidence is against a finding that the Veteran has had any disability due to a disease or injury.  As the Veteran has not shown that he has disability due to disease or injury, it follows that he does not have disability due to disease or injury in service.  Thus, the preponderance of the evidence reflects that the Veteran has not established an essential element of his claim for service connection for a disability manifested by jaundice, a liver disorder, and a disability stated broadly, pursuant to Clemons.  The benefit of the doubt doctrine is therefore not for application and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.





ORDER

Entitlement to service connection for a disability manifested by jaundice, including hepatitis and cirrhosis of the liver is denied.

Entitlement to service connection for a liver disorder, classified as Gilbert's syndrome/disease with hyperbilirubinemia is denied.

Entitlement to service connection for a disability manifested by dizziness or fatigue is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


